      Case 7:21-mj-04640-MRG Document 1 Filed 04/30/21 Page 1 of 3


Approved

                                    nited States Attorney

Before:        THE HONORABLE MARTIN R. GOLDBERG
               United States Magistrate Judge
                                                         21MAG4640
               Southern District of New York

                                             -x
UNITED STATES OF AMERICA                               MISDEMEANOR
                                                       COMPLAINT

              -v-                                      Violation of
                                                       NYVTL 1192 (2) (a )

TIMOTHY LEE

           Defendant



                                                       COUNTY OF OFFENSE:
                                                       ORANGE

                                           - -x
UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK , ss.::

     BENJAMIN DURHAM, being duly sworn, deposes and says
that he is a Court Liaison, assigned to the United States
Military Academy, West Point, New York, and charges as
follows:

                            COUNT ONE

      On or about March 8, 2020 , on the West Point Military
Reservation, within the special maritime and territorial
jurisdiction of the United States, in the Southern District
of New York, TIMOTHY LEE, the defendant, unlawfully,
knowingly, and willfully did operate a motor vehicle upon a
public roadway while intoxicated, to wit, the defendant
operated a motor vehicle at Thayer Gate, West Point, New
York , with a blood alcohol content of .19.

 (New York State Vehicle    &   Traffic Law, Section 1192 (2) (a))
      Case 7:21-mj-04640-MRG Document 1 Filed 04/30/21 Page 2 of 3


     The basis for the deponent's knowledge and for the
foregoing charges are, in part, as follows:

1.  I am a Court Liaison, assigned to the Provost Marshal
Office, at the United States Military Academy, West Point,
New York, which is located in the Southern District of New
York.

2.  Upon information and belief, on or about March 8,2020,
at approximately 11:58 p.m., SGT Wiese and SGT Gastello
were dispatched to the Thayer Gate for an individual
possibly driving while intoxicated. SGT Gastello stopped by
Provost Marshall Office (PMO) to get the Portable
Breathalyzer Test (PBT) and SPC Mckirryher advised that he
was certified in Field Sobriety Test (FST) and Horizontal
Gaze Nystagmus (HGN) and asked if he could conduct the
testing . SGT Gastello agreed and brought SPC Mckirryher to
Thayer Gate.

3.  Upon arrival, SGT Wiese was speaking with the driver,
identified as the defendant, Timothy Lee.    SGT Wiese was
advising the defendant to have a sit down on the cement
block and relax.   SPC Mckirryher approached the defendant
and began to talk with him explaining that he would be
conducting a few tests on him. The first test conducted and
explained was the HGN.    The defendant did not pass. The
next test that was conducted was the walk and turn . As SPC
McKirryher was giv i ng the instructions the defendant
started without being told to. When properly instructed to
start he failed to mainta in heel to toe and extended his
arms out to try and keep his balance. The next test
administered was the one leg stand.    The defendant was
unable to keep his balance and used his arms and kept
putting his foot down.

4. The next test administered was the PBT.   The defendant
blew a .268.  The defendant was placed under arrest and
transported to Provost Marshal Office for processing.    The
defendant was placed in an interview room and Field
Interview Sheet was completed . During the taking of the
information, the defendant's speech became more slurred and
the smell of alcohol became strong in the room.   The
defendant was advised of his rights which he invoked. The
defendant consented participate in the Datamaster
Breathylzer. The test was administered by SGT Crespo and
the test was administered at 3:10 a .m., and the defendant
registered with a BAC of .19.
      Case 7:21-mj-04640-MRG Document 1 Filed 04/30/21 Page 3 of 3



5.  The defendant was processed and issued a United States
District Court Violation Driving while Intoxicated
(8005688/SYlO).

WHEREFORE, deponent prays that the above-named defendant b e
imprison'ect or bailed, as the case may be.




                        BENJAMIN DURHAM
                        Court Liaison




Sworn to before me this
30th day of April, 2021




United States a istrate Judge
Southern District of New York
